

    




SECOND AMENDMENT TO CONSTRUCTION LOAN AGREEMENT



DATED AS OF
FEBRUARY 5, 2015

AMONG

STRATUS LAKEWAY CENTER L.L.C.,
AS BORROWER,

PLAINSCAPITAL BANK,
AS ADMINISTRATIVE AGENT,

AND

THE LENDERS PARTY HERETO















 

























    
 




    

--------------------------------------------------------------------------------



SECOND AMENDMENT TO CONSTRUCTION LOAN AGREEMENT
THIS SECOND AMENDMENT TO CONSTRUCTION LOAN AGREEMENT (the “Second Amendment to
Loan Agreement” or this “Amendment”) is entered into effective as of February
__, 2015, among STRATUS LAKEWAY CENTER L.L.C., a Texas limited liability company
(“Borrower”), PLAINSCAPITAL BANK, a state banking association, as Administrative
Agent, and the financial institutions executing this Amendment as Lenders.
R E C I T A L S
A.    Borrower, the financial institutions signing as Lenders and Administrative
Agent are parties to that certain Construction Loan Agreement dated as of
September 29, 2014, as amended by that certain First Amendment to Construction
Loan Agreement dated as of November 7, 2014 (collectively, the “Original Loan
Agreement”).
B.    The parties desire to amend the Original Loan Agreement as hereinafter
provided.
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Same Terms. All terms used herein which are defined in the Original Loan
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides. In addition, (i) all references in the
Loan Documents to the “Agreement” shall mean the Original Loan Agreement, as
amended by this Amendment, as the same shall hereafter be amended from time to
time, and (ii) all references in the Loan Documents to the “Loan Documents”
shall mean the Loan Documents, as amended by this Amendment, as the same shall
hereafter be amended from time to time. In addition, the following terms have
the meanings set forth below:
“Effective Date” means the date when (a) those Lenders comprising the Required
Lenders have executed this Amendment, and (b) the conditions set forth in
Section 2 of this Amendment have been complied with to the satisfaction of the
Administrative Agent, unless waived in writing by the Administrative Agent.
“Modification Papers” means this Amendment and all of the other documents and
agreements executed in connection with the transactions contemplated by this
Amendment.
2.    Conditions Precedent. The obligations and agreements of Administrative
Agent and the undersigned Lenders as set forth in this Amendment are subject to
the satisfaction (in the opinion of Administrative Agent), unless waived in
writing by Administrative Agent, of each of the following conditions (and upon
such satisfaction, this Amendment shall be deemed to be effective as of the
Effective Date):
A.    Second Amendment to Loan Agreement. Administrative Agent shall have
received copies of this Amendment duly executed by Borrower and the Required
Lenders.
B.    Fees and Expenses. Borrower shall have paid to Administrative Agent all
out-of-pocket fees and expenses (including reasonable attorneys’ fees and
expenses) incurred by Administrative Agent in connection with the preparation,
negotiation and execution of the Modification Papers.

SECOND AMENDMENT TO CONSTRUCTION LOAN AGREEMENT – Page 1

--------------------------------------------------------------------------------



C.    Representations and Warranties. All representations and warranties
contained herein or in the other Modification Papers or otherwise made in
writing in connection herewith or therewith shall be true and correct in all
material respects with the same force and effect as though such representations
and warranties have been made on and as of the Effective Date except: (i) to the
extent that any such representation or warranty expressly relates solely to an
earlier date, in which case such representation or warranty is true and correct
in all material respects as of such earlier date and (ii) the representations
and warranties contained in subsections (a) and (b) of Section 11.2 of the
Original Loan Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 9.1 of the
Original Loan Agreement.
3.    Amendments to Original Loan Agreement. On the Effective Date, the Original
Loan Agreement shall be deemed to be amended as follows:
(a)    Section 9.1(b) of the Original Loan Agreement shall be amended to read in
its entirety as follows:
"(b)    Quarterly Financial Statements of Borrower. Within forty-five (45) days
of each fiscal quarter's end (excluding the last fiscal quarter in each fiscal
year) of Borrower, the consolidated and consolidating quarterly financial
statements of Borrower, certified and dated by an authorized financial officer
of Borrower."
(b)    Section 9.1(f) of the Original Loan Agreement shall be amended to read in
its entirety as follows:
"(f)    Quarterly Financial Statements of Stratus Properties Inc. Within
forty‑five (45) days of each fiscal quarter's end (excluding the last fiscal
quarter in each fiscal year) of Stratus Properties Inc., the consolidated
quarterly financial statements of Stratus Properties Inc., certified and dated
by an authorized financial officer of Stratus Properties Inc."
4.    Certain Representations. Borrower represents and warrants that, as of the
Effective Date: (a) Borrower has full power and authority to execute the
Modification Papers and the Modification Papers constitute the legal, valid and
binding obligation of Borrower enforceable in accordance with their terms,
except as enforceability may be limited by general principles of equity and
applicable Debtor Relief Laws; and (b) no authorization, approval, consent or
other action by, notice to, or filing with, any Governmental Authority or other
Person is required for the execution, delivery and performance by Borrower
thereof; and (c) no Event of Default exists and, to Borrower's knowledge, there
exist no facts or circumstances which, with the giving of notice and the passage
of time, would reasonably be expected to constitute an Event of Default. In
addition, Borrower represents that after giving effect to this Amendment all
representations and warranties contained in Section 11 of the Original Loan
Agreement, as amended hereby, and the other Loan Documents are true and correct
in all material respects on and as of the Effective Date as if made on and as of
such date except: (i) to the extent that any such representation or warranty
expressly relates solely to an earlier date, in which case such representation
or warranty is true and correct in all material respects as of such earlier date
and (ii) the representations and warranties contained in Section 11.2 of the
Original Loan Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 9.1 of the
Original Loan Agreement.

SECOND AMENDMENT TO CONSTRUCTION LOAN AGREEMENT – Page 2

--------------------------------------------------------------------------------



5.    No Further Amendments. Except as previously amended in writing or as
amended hereby, the Original Loan Agreement shall remain unchanged and all
provisions shall remain fully effective between the parties.
6.    Acknowledgments and Agreements. Borrower acknowledges that on the date
hereof all outstanding Obligations are payable in accordance with their terms,
and Borrower waives any defense, offset, counterclaim or recoupment with respect
thereto. Borrower, Administrative Agent and each Lender do hereby adopt, ratify
and confirm the Original Loan Agreement, as amended hereby, and acknowledge and
agree that the Original Loan Agreement, as amended hereby, is and remains in
full force and effect. Borrower acknowledges and agrees that its liabilities and
obligations under the Original Loan Agreement, as amended hereby, and under the
other Loan Documents, are not impaired in any respect by this Amendment. Any
breach of any representations, warranties and covenants under this Amendment
shall be an Event of Default under the Original Loan Agreement, as amended
hereby.
7.    Limitation on Agreements. The modifications set forth herein are limited
precisely as written and, except as expressly set forth herein, shall not be
deemed (a) to be a consent under or a waiver of or an amendment to any other
term or condition in, or constitute any course of dealing under, the Original
Loan Agreement or any of other the Loan Documents, or (b) to prejudice any right
or rights which Administrative Agent or any Lender now has or may have in the
future under or in connection with the Original Loan Agreement or the other Loan
Documents, each as amended hereby, or any of the other documents referred to
herein or therein. The Modification Papers shall constitute Loan Documents for
all purposes.
8.    Confirmation of Security. Borrower hereby confirms and agrees that all of
the collateral documents (the Deed of Trust and the Guaranty Agreement) which
presently secure the Obligations shall continue to secure, in the same manner
and to the same extent provided therein, the payment and performance of the
Obligations as described in the Original Loan Agreement, as amended hereby.
9.    Counterparts. This Amendment may be executed in any number of counterparts
(including execution by electronic transmission (i.e. pdf attachment)), each of
which when executed and delivered shall be deemed an original, but all of which
constitute one instrument. In making proof of this Amendment, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto.
10.    Incorporation of Certain Provisions by Reference. The provisions of
Section 16.4 of the Original Loan Agreement captioned “Governing Law,
Jurisdiction, Venue” and Section 16.24 of the Original Loan Agreement captioned
“Waiver of Jury Trial” are incorporated herein by reference for all purposes.
11.    Entirety, Etc. This Amendment and all of the other Loan Documents embody
the entire agreement between the parties. THIS AMENDMENT AND ALL OF THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Remainder of page intentionally left blank. Signature pages follow.]



SECOND AMENDMENT TO CONSTRUCTION LOAN AGREEMENT – Page 3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.
 
BORROWER
Address for Notices: 


212 Lavaca St., Suite 300
Austin, Texas 78701
STRATUS LAKEWAY CENTER, L.L.C. 


By: /s/ Erin D. Pickens  
   Erin D. Pickens 
   Senior Vice President


SECOND AMENDMENT TO CONSTRUCTION LOAN AGREEMENT – Signature Page



--------------------------------------------------------------------------------





 
ADMINISTRATIVE AGENT
Address for Notices: 



2323 Victory Avenue, Suite 300
Dallas, Texas 75219
PLAINSCAPITAL BANK,
as Administrative Agent 


By: /s/ Thomas Ricks     
   Thomas Ricks 
   Senior Vice President




SECOND AMENDMENT TO CONSTRUCTION LOAN AGREEMENT – Signature Page



--------------------------------------------------------------------------------





 
LENDER
Address for Notices: 


2323 Victory Avenue, Suite 300
Dallas, Texas 75219
PLAINSCAPITAL BANK 


By: /s/ Thomas Ricks     
   Thomas Ricks 
   Senior Vice President




SECOND AMENDMENT TO CONSTRUCTION LOAN AGREEMENT – Signature Page



--------------------------------------------------------------------------------





 
LENDER
Address for Notices: 

 
P.O. Box 1079 
Tyler, Texas 75710
SOUTHSIDE BANK
 

By: /s/ Pam Cunningham       
      Pam Cunningham 
      Executive Vice President






SECOND AMENDMENT TO CONSTRUCTION LOAN AGREEMENT – Signature Page

